Citation Nr: 0616017	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for claimed sleep apnea, to 
include as secondary to the veteran's service-connected 
asthma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to sleep apnea in service or for many years 
thereafter.  

2.  The currently demonstrated sleep apnea is not shown to be 
due to any event or incident of the veteran's period of 
active service or otherwise to have been caused or aggravated 
by his service-connected asthma.  



CONCLUSION OF LAW

The veteran's disability manifested by sleep apnea is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein; nor is proximately due to or the result of his 
service-connected asthma.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2002 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the present case, the Board notes that the veteran's 
service medical records are devoid of complaints or findings 
referable to the claimed sleep apnea.  

Subsequent to service, in a May 2002 respiratory examination, 
the examiner noted the veteran's history of sleep apnea.  It 
was reported that the veteran used a C-Pap machine at home at 
night for his sleep apnea.  

The examination revealed that the veteran did not suffer from 
pulmonary hypertension, respiratory failure, pulmonary 
embolism or pulmonary thromboembolism.  Diagnostic test 
revealed, however, that the veteran did suffer from severe 
obstructive lung defect.  He was positively diagnosed as 
having sleep apnea.  

By a May 2002 letter, the records from the veteran's former 
school system stated that, during his matriculation through 
the school system, the veteran had not suffered from asthma 
or any other respiratory situation.  

In an August 2002 private physician note, the physician 
opined that the veteran's sleep apnea might be associated 
with his history of asthma.  

By a November 2002 letter, a private physician stated he had 
been treating the veteran for over ten years.  The physician 
reviewed the veteran's records and concluded that, prior to 
service, the veteran did not suffer from asthma or any other 
respiratory condition.  

In a July 2003 VA treatment record, the examiner noted the 
veteran had a history of asthma and sleep apnea.  It was 
further noted that the veteran used a C-Pap machine to help 
him sleep at night.  

The examination revealed that the veteran was "morbidly 
obese."  He was taking medications for asthma, hypertension, 
high cholesterol and depression.  He was diagnosed with 
asthma and sleep apnea and it was noted that he had severe 
obstructive pulmonary disease with minimal response to a 
bronchodilator.  

The examiner opined that the asthma condition had been 
manifested in service and was related to desert conditions 
the veteran was exposed to while in service.  

The examiner further stated that "his current asthma 
condition [was] secondary to obstructive sleep apnea as well 
for which he [was] currently getting C-Pap."

In a July 2003 VA clarification of opinion, the examiner 
repeated that the veteran was diagnosed with asthma and sleep 
apnea.  The examiner opined, clarifying the previous opinion, 
that, although the veteran's asthma condition was related to 
his military service, the veteran's sleep apnea was not 
secondary to asthma.  

The examiner further opined that the veteran's sleep apnea 
"[was] more likely than not related to the veteran's morbid 
obesity."  The examiner concluded that there was no 
scientific evidence of any relationship, causal or otherwise, 
between asthma and obstructive sleep apnea.  

In a May 2004 VA respiratory examination, the examiner noted 
the veteran's documented history of asthma and obstructive 
sleep apnea.  The veteran reported using a C-pap machine at 
home at night when he slept.  He stated that, although the C-
pap machine helped with his sleep apnea condition, he still 
woke up in the middle of the night because of shortness of 
breath and inability to breathe.  

The examination revealed the veteran suffered from severe 
airway obstruction with response to bronchodilator.  He had 
decreased air flow at small lung volumes which suggested 
small airway disease.  Again the veteran was diagnosed as 
having asthma and obstructive sleep apnea.  

Here, the only medical evidence the veteran has presented 
supporting his claim is the August 2002 private physician's 
note in which the physician opined that the sleep apnea might 
be associated with the veteran's history of asthma.  

This statement, however, is less than definite in nature and 
does not appear to have been based on a review of the 
veteran's claims file.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record are not probative medical opinions); 
see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998) 
(holding that there exists no "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor).  

By contrast, the VA doctor who examined the veteran in July 
2003 did review the claims file and determined that the 
veteran's sleep apnea was not caused by service or either 
caused or aggravated by his service-connected asthma.  

Rather, the examiner opined that the sleep apnea "[was] more 
likely than not related to the veteran's morbid obesity."  

Given the more definite nature of the VA examiner's opinion 
and the fact that it was based on a review of the veteran's 
past medical records, the Board has determined that it is of 
far greater probative value than the statement of the private 
physician.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence").  

Currently, the other evidence of record supporting the 
veteran's claim are his own lay opinion, as indicated in the 
December 2003 Substantive Appeal and the lay statement of the 
veteran's representative, as indicated in the October 2004 
Statement of Accredited Representative.  

Neither the veteran nor his representative, however, has been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, these lay opinions do not constitute medical 
evidence and lack probative value. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for sleep apnea, to 
include as secondary to his service-connected asthma, and the 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for sleep apnea, to include as secondary 
to the service-connected asthma is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


